Title: To George Washington from John Hancock, 25 March 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia March 25th 1776.

I had the Honour of receiving, yesterday, yours of the 13th containing the agreeable Inform⟨atio⟩n of the ministerial Troops having abandoned Boston. The partial Victory we have obtained over them in that Quarter, I hope will turn out a happy Presage of a more general one. Whatever Place may be the Object of their Destination, it must certainly give a sincere Pleasure to every Friend of this Country, to see the most diligent Preparations every where making to receive them. What may be their Views, it is indeed impossible to tell with any Degree of Exactness. We have all the Reason however, from the Rage of Disappointment & Revenge, to expect the worst. Nor have I any Doubt, that as far as their Power extends, they will inflict every Species of Calamity upon us. The same Providence, that has baffled their Attempt against the Province of Massachusetts Bay, will, I trust, defeat the deep laid Scheme, they are now meditating against some other Part of our Country.

The Intelligence that our Army had got Possession of Boston, you will readily suppose, gave me heart-felt Pleasure. I beg, Sir, you will be pleased to accept my warmest Thanks for the Attention you have shewed to my Property in that Town. I have only to request, that Capt. Cozeneau will ⟨con⟩tin⟨u⟩e to look after it, and take Care that it be no Ways destroyed, or damaged.
This Success of our Arms naturally calls upon me to congratulate you, Sir, to whose Wisdom and Conduct, it has been owing. Permit me to add, that if a constant Discharge of the most important Duties, and the Fame attending thereon, can afford genuine Satisfaction, the Pleasures you feel, must be the most rational and exalted.
I have it in Charge from Congress to direct, that you send an Account of the Troops in your Camp, who are deficient in Arms, to the several Assemblies or Conventions of the Colonies to which those Men belong, and request them to send a sufficient Number of Arms for the Men coming from the respective Colonies; and that if Arms cannot be procured, that such as have not Arms, be dismissed the Service.
The Congress being of Opinion, that the Reduction of Quebec, and the general Security of the Province of Canada, are Objects of great Concern, I am commanded to direct, that you detach four Battalions into Canada from the Army under your Command, as soon as you shall be of Opinion, that the Safety of New York, and the Eastern Service, will permit.
Your several Letters, are, at this Time, under the Consideration of a Committee. As soon as any Determination is made thereon, I will immediately forward it to you. I have the Honour to be with the greatest Esteem Sir, your most obed. & very hble Servt

John Hancock Presidt

